Citation Nr: 0730536	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  07-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1951 in the Navy and from September 1951 to 
October 1954 in the Air Force.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, but responsibility for the 
appeal now lies with the RO in Newark, New Jersey.  

The issue of entitlement to service connection for Barrett's 
esophagus is the subject of a separate decision by the Board. 
  
In a document received in March 2006, the veteran asserts 
that her Eustachian tube of the right ear was damaged as a 
result of the radium treatment she received after her 
September 1945 tonsillectomy.  See also Letter from veteran 
received June 2007 (nasopharyngeal radiation damaged 
Eustachian tubes).  In addition, the veteran, who is service-
connected for otitis media (with a noncompensable rating 
under Diagnostic Code 6200), frequently asserts that her 
disability rating should be increased because she has 
frequent ear infections.  These matters are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1. At the March 2006 VA audio examination, the results of the 
veteran's controlled speech discrimination test were 
78 percent for the right ear and 88 percent for the left ear 
and the average of her scores on her puretone audiometer test 
for 1,000, 2,000, 3,000, and 4,000 Hertz was 59 for the right 
ear and 52 for the left ear.  

2.  The veteran experiences difficulty in hearing women's 
voices generally and in hearing the priest's voice during 
mass, she has to use a louder ring on her alarm clock and on 
her telephone, and when more than one person is talking, she 
can't understand the conversation.  
 


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.85. 4.86, and Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given the required tests in March 2006 with 
the following results:  




March
2006

Right
Left
Controlled speech 
discrimination
78
88

Puretone test     1000 
Hz

35

30
2000 Hz
50
40
3000 Hz
70
65
4000 Hz
80
70

Average score

59

52

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for her speech discrimination 
test (78%) and the average score for her audiometric test 
(59) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral IV.  Similarly, the test 
scores for her left ear (speech discrimination of 88% and 
average audiometric score of 52) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral II.  Those 
Roman numerals are then applied to Table VII in 38 C.F.R. § 
4.85, which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
II for the better ear and Roman number IV for the poorer ear, 
the result is a zero percent, or noncompensable, disability 
rating.  

The regulations provide that with certain exceptional 
patterns of hearing impairment, the hearing test data should 
be applied to different tables.  An alternative calculation 
is used either: (1) when the puretone threshold at each of 
four frequencies (1000 Hz, 2000 Hz, 3000 Hz, 4000 Hz) is 55 
decibels or more (38 C.F.R. § 4.86(a)); or (2) when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz (38 C.F.R. § 4.86(b)).  
Since the veteran's patterns of hearing impairment do not 
meet those criteria, the alternative methods of calculating 
the evaluation for hearing loss are not applicable.  

The veteran concedes that using the test data from the 
March 2006 C&P examination will result in a noncompensable 
rating.  She asserts that the tables in the regulations are 
designed to evaluate the hearing loss that comes from 
acoustical trauma but because her hearing loss arises from 
trauma to her head, a different method should be used to 
evaluate her hearing loss.  She sets forth no rationale for 
the distinction.  But the Secretary has been authorized to 
adopt a schedule of ratings that reflects the reduction in 
earning capacity from specific injuries.  38 U.S.C.A. § 1155.  
And within the provisions governing impairment of auditory 
acuity are the tables that the Secretary has adopted with 
respect to hearing impairment.  Those tables are used to 
evaluate all hearing loss regardless of the etiology.  
38 C.F.R. § 4.85.  When the data is applied to the tables, no 
increased rating is warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, an extra-schedular evaluation can be 
considered.  38 C.F.R. § 3.321(b)(1).  Extra-schedular 
evaluations are appropriate when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  There is no evidence of hospitalization for 
hearing loss.  Also, there is no evidence in the record that 
the veteran's hearing loss interferes with employment, let 
alone to the degree of marked interference.  And in any 
event, the record does not show an exceptional or unusual 
disability picture.  The veteran testified that she has 
difficulty in hearing women's voices generally and in hearing 
the priest's voice during mass, she has to use a loud ring on 
her alarm clock and telephone, and she can't understand the 
conversation when more than one person is talking.  These are 
not extraordinary aspects of a hearing impairment.  To the 
extent the veteran argues that her frequent ear infections 
are extraordinary, the rating for her service-connected 
otitis media was referred to the RO.  Thus, the schedular 
criteria are adequate.  

Nor does application of the benefit-of-the-doubt doctrine 
change the evaluation here.  See 38 U.S.C.A. § 5107(b)(When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant); 38 C.F.R. § 4.3 (same).  But no reasonable 
doubt exists as to objective data from the audiometry 
examinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  When 
that data is applied against the tables in the regulations, 
the resulting disability rating is incontrovertible.  No 
increase is warranted. 

Finally, at the hearing in June 2007 the veteran expressed 
concern that she had previously received a compensable 
rating, but was receiving a noncompensable rating now.  The 
record shows that she is - and has been -- receiving 
compensation for other service-connected disabilities, but 
neither her service-connected hearing loss nor otitis media 
have been assigned a compensable disability rating.  Each of 
these two disabilities involving the ears has been rated as 
noncompensable (0 percent) since the effective date of 
service connection in September 1961.    

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA met its notice requirements in a timely manner.  The RO's 
March 2006 letter was mailed before the June 2006 rating 
decision.  It described the evidence needed to substantiate 
an increased rating claim, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, identified what evidence might be 
helpful in establishing her claim, and invited her to send VA 
whatever evidence she had in her possession pertaining to her 
claim.  Also in March 2006, she was sent a separate letter 
addressing what evidence was necessary with respect to the 
rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving her claims folder, by obtaining all medical 
records identified by the veteran, by conducting a C&P 
examination, and by providing her with the opportunity to 
present sworn testimony at a hearing before a Board member.  

The June 2006 rating decision identified the proper dates for 
the veteran's active military service, but mistakenly 
identified the branch of service as the Army.  The veteran 
argues that her service medical records could not have been 
properly obtained if the RO was relying on Army records.  But 
the veteran's claims folder contains her service medical 
records from both the Navy and the Air Force.  VA did not 
fail in its duty to assist her by mistakenly identifying her 
branches of service.  


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


